Citation Nr: 1046125	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  09-27 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,  
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim denied under 38 U.S.C.A. § 6103(a) (formerly 38 
U.S.C.A. § 3503) due to forfeiture of Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1941 until his 
death in February 1945.  The appellant was married to the Veteran 
at the time of his death. 

This matter comes before the Board of Veterans Appeals (the 
Board) on appeal of a December 2008 decision of the Department of 
Veterans Affairs (VA), Manila, Philippines, Regional Office (RO) 
that determined that the requisite new and material evidence had 
not been received to reopen the previously denied claim.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The appellant's substantive appeal, dated July 2009, requested a 
hearing before the BVA, to be held at the RO.  The Certification 
of Appeal (VA Form 8) dated in July 2010 also noted the appellant 
requested a "TBH" (travel board hearing).  Although a May 2009 
informal conference report indicates that the appellant is no 
longer capable of sensible conversation, she has not withdrawn 
her hearing request.  



Since such hearings are scheduled by the RO (see 38 C.F.R. § 
20.704(a) (2010)), the Board is remanding the case for that 
purpose, in order to satisfy procedural due process concerns.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. The RO should schedule the appellant for a 
Board hearing before a Veterans Law Judge, 
with appropriate notification to the 
appellant and her representative.  A copy of 
the notice to the appellant of the scheduling 
of the hearing should be placed in the 
record.

2. After the hearing is conducted, or if the 
appellant withdraws her hearing request or 
fails to report for the scheduled hearing, 
the case should be returned to the Board for 
further review.

The purpose of this remand is to comply with due process of law. 
The Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



